Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-2-2006

Webber v. PA Bd Probation
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2020




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Webber v. PA Bd Probation" (2006). 2006 Decisions. Paper 375.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/375


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-340                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 06-2020
                                ________________

                                LONNIE WEBBER,
                                        Appellant

                                           v.

          PENNSYLVANIA BOARD OF PROBATION AND PAROLE;
             BENJAMIN A. MARTINEZ; PA DEPARTMENT OF
                  CORRECTIONS; JEFFREY A. BEARD
                ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                             (D.C. Civ. No. 03-cv-01600)
                   District Judge: Honorable Thomas I. Vanaskie
                  _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                September 21, 2006

          Before: BARRY, SMITH AND NYGAARD, CIRCUIT JUDGES

                              (Filed: October 2, 2006)


                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

     Lonnie Webber appeals the District Court’s order granting appellees’ motion for
summary judgment. The procedural history of this case and the details of Webber’s

claims are well-known to the parties, set forth in the District Court’s thorough

memorandums, and need not be discussed at length. Briefly, Webber filed a civil rights

complaint against the Pennsylvania Board of Probation and Parole, its Chairman, the

Department of Corrections, and its Secretary. He alleged that he is a veteran with a

psychoneurotic disorder and was once addicted to cocaine. Webber argued that he was

entitled to placement in a community-based treatment program instead of being

imprisoned after his parole was revoked for technical violations.1 He further asserted that

the Board required him to participate in an eighteen-month residential substance abuse

treatment program despite his prior successful completion of a six-week treatment

program. He contended that the appellees’ actions violated his constitutional rights as

well as his rights under the Rehabilitation Act (RA) and the Americans with Disabilities

Act (ADA). The District Court granted the appellees’ motion to dismiss as to all of

Webber’s claims except his RA and ADA claims against the Board and its Chairman,

Benjamin Martinez. The District Court subsequently granted appellees’ motion for

summary judgment on the remaining claims. Webber filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s orders granting appellees’ motions to dismiss and for summary



   1
     Webber was convicted of narcotics charges in 1991 and sentenced to four to twenty-
five and a half years in prison. He was paroled in 2000 and his parole was revoked in
2003.
                                             2
judgment. Gallo v. City of Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998). When

reviewing a complaint for failure to state a claim, the Court must accept the allegations in

the complaint as true. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). The Court

should not dismiss a complaint unless it is clear that no relief could be granted under any

set of facts that could be proved. Id. A grant of summary judgment will be affirmed if

our review reveals that “there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). We

review the facts in a light most favorable to the party against whom summary judgment

was entered. See Coolspring Stone Supply, Inc. v. American States Life Ins. Co., 10 F.3d
144, 146 (3d Cir. 1993).

       We agree with the District Court that Webber had no right to be placed in a

community-based treatment program for veterans instead of being imprisoned after his

parole was revoked. We further agree that appellees were entitled to summary judgment

on Webber’s claims that he was denied parole in July 2003 based on a disability or

perceived disability.2

       Summary action is appropriate if there is no substantial question presented in the


   2
     While not dispositive of the issues on appeal, we note that according to documents
Webber has submitted on appeal, he was denied parole in October 2004, April 2005, and
April 2006. While in those decisions the Board indicated that it would consider at the
next review whether Webber had successfully completed a substance abuse treatment
program, the Board gave other reasons for its decisions including recommendations made
by the Department of Corrections, institutional misconducts, Webber’s prior history of
supervision failures, his interviews with the hearing examiners, and his minimization of
his offense.
                                             3
appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                            4